
	
		II
		111th CONGRESS
		1st Session
		S. 1561
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To ensure safe, secure, and reliable marine shipping in
		  the Arctic, including the availability of aids to navigation, vessel escorts,
		  oil spill response capability, and maritime search and rescue in the Arctic,
		  and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Arctic Marine Shipping Assessment
			 Implementation Act of 2009.
		2.FindingsCongress finds the following:
			(1)The United States
			 is an Arctic nation with—
				(A)an approximately
			 700-mile border with the Arctic Ocean;
				(B)more than
			 100,000,000 acres of land above the Arctic Circle; and
				(C)an even broader
			 area defined as Arctic by temperature, which includes the Bering Sea and
			 Aleutian Islands.
				(2)The Arctic region
			 of the United States—
				(A)is home to an
			 indigenous population which has subsisted for millennia on the abundance in
			 marine mammals, fish, and wildlife, many of which are unique to the
			 region;
				(B)is known to the
			 indigenous population as Inuvikput or the place where we live;
			 and
				(C)has produced more
			 than 16,000,000,000 barrels of oil and, according to the United States
			 Geological Survey, may hold an additional 30,000,000,000 barrels of oil and
			 220,000,000,000,000 cubic feet of natural gas, making the region of fundamental
			 importance to the national interest of the United States.
				(3)Temperatures in
			 the United States Arctic region have warmed by 3 to 4 degrees Celsius over the
			 past half-century, a rate of increase that is twice the global average.
			(4)The Arctic ice
			 pack is rapidly diminishing and thinning, and the National Oceanic and
			 Atmospheric Administration estimates the Arctic Ocean may be ice free during
			 summer months in as few as 30 years.
			(5)Such changes to
			 the Arctic region are having a significant impact on the indigenous people of
			 the Arctic, their communities and ecosystems, as well as the marine mammals,
			 fish, and wildlife upon which they depend.
			(6)Such changes are
			 opening new portions of the United States Arctic continental shelf to possible
			 development for offshore oil and gas, commercial fishing, marine shipping, and
			 tourism.
			(7)It is in the
			 interests of the United States to work with the State of Alaska and the United
			 States neighbors in the Arctic region to ensure that shipping in the Arctic
			 Ocean and adjacent seas is safe for mariners, protective of the natural
			 environment, including the air, land, water, and wildlife of the Arctic, and
			 mindful of the needs of longstanding subsistence users of Arctic
			 resources.
			(8)It is in the
			 interests of the United States to ensure that shipping in the Arctic Ocean and
			 adjacent seas is secure, that United States sovereign and security interests,
			 including the freedom of navigation rights of United States and foreign vessels
			 to transit international straits, are respected and protected, consistent with
			 international and customary law, that access is provided throughout the Arctic
			 Ocean for legitimate research vessels of all nations, and that peaceful
			 relations are maintained in the Arctic region.
			(9)It is in the
			 interests of the United States to cooperate to establish a system of
			 international cooperation to support reliable shipping, with methods for joint
			 investment in providing mariners aids to navigation, ports of refuge,
			 vessel-to-shore communication, weather and ice forecasting, ship tracking and
			 reporting, hydrographic mapping, and search and rescue capability.
			(10)The United
			 States has continuing research, security, environmental, and commercial
			 interests in the Arctic region that rely on the availability of polar class
			 icebreakers of the Coast Guard that were commissioned in the 1970s and are in
			 need of replacement.
			(11)Sovereign
			 interests of the United States in the Arctic Ocean and Bering Sea regions may
			 grow with submission of a United States claim for an extended continental
			 shelf, pending the United States becoming a party to the United Nations
			 Convention on the Law of the Sea, done at Montego Bay December 10, 1982.
			(12)Building new
			 icebreakers, forward operating bases, aids to navigation, and other facilities,
			 and establishing coordinated shipping regulations and oil spill prevention and
			 response capability through international cooperation requires long lead
			 times.
			(13)Beginning such
			 efforts, with the completion of an Arctic Marine Shipping Assessment by the
			 8-nation Arctic Council, is essential to protect United States interests given
			 the extensive current use of the Arctic Ocean and adjacent seas by vessels of
			 many nations.
			3.PurposeThe purpose of this Act is to ensure safe,
			 secure, and reliable maritime shipping in the Arctic, including the
			 availability of aids to navigation, vessel escorts, spill response capability,
			 and maritime search and rescue in the Arctic.
		4.DefinitionsIn this Act, the term Arctic
			 has the meaning given that term in section 112 of the Arctic Research and
			 Policy Act of 1984 (15 U.S.C. 4111).
		5.Sense of
			 Congress on international agreementsIt is the sense of Congress that, to carry
			 out the purpose of this Act, the Secretary of State, in consultation with the
			 Secretary of Homeland Security, acting through the Commandant of the Coast
			 Guard, should work to establish agreements to promote coordinated action among
			 the United States, Russia, Canada, Iceland, Norway, and Denmark and other
			 seafaring and Arctic nations with respect to—
			(1)placement and
			 maintenance of aids to navigation in waters of the Arctic;
			(2)improved
			 navigational charts;
			(3)the monitoring of
			 ocean conditions including wind, waves, and currents and the timely reporting
			 of information about ice and weather conditions;
			(4)appropriate
			 icebreaking escort, tug, and salvage capabilities;
			(5)oil spill
			 prevention and response capability;
			(6)maritime domain
			 awareness, including long-range vessel tracking and communications
			 facilities;
			(7)search and
			 rescue; and
			(8)facilities for
			 ship generated waste.
			6.Coast Guard
			 Arctic mission analysis
			(a)Submission of
			 report analysis to Congress
				(1)Requirement for
			 submissionNot later than 90 days following the completion of the
			 High Latitude Polar Ice-Breaking Mission Analysis Report, the Commandant of the
			 Coast Guard shall submit to the appropriate committees of Congress—
					(A)such report;
			 and
					(B)consistent with
			 section 93(a)(24) of title 14, United States Code, any recommendations of the
			 Commandant related to such report.
					(2)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
				(b)Mission
			 requirements analysis
				(1)Mission
			 requirements analysisNot later than 90 days after the date of
			 the enactment of this Act, the Commandant of the Coast Guard shall, subject to
			 the availability of appropriations, execute a contract with an independent
			 entity to—
					(A)conduct an
			 analysis of future mission requirements of the Coast Guard in the Arctic and
			 Antarctic; and
					(B)estimate the
			 necessary resources to provide for such requirements.
					(2)Submission of
			 analysis and estimateNot later than 120 days after the date that
			 the contract described in paragraph (1) is executed, the analysis and estimate
			 described in subparagraph (A) and (B) of that paragraph shall be submitted
			 to—
					(A)the appropriate
			 committees of Congress;
					(B)the Commandant of
			 the Coast Guard; and
					(C)the Comptroller
			 General of the United States.
					(3)Additional
			 recommendationsNot later than 90 days after the submission of
			 the analysis and estimate described in paragraph (2)—
					(A)the Commandant of
			 the Coast Guard shall submit to the appropriate committees of Congress,
			 consistent with section 93(a)(24) of title 14, United States Code, any
			 recommendations of the Commandant related to such analysis and estimate;
			 and
					(B)the Comptroller
			 General shall submit to the appropriate committees of Congress any
			 recommendations of the Comptroller General related to such analysis and
			 estimate.
					(4)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Commerce, Science, and Transportation and the Committee on Homeland Security
			 and Governmental Affairs of the Senate; and
					(B)the Committee on
			 Homeland Security and the Committee on Transportation and Infrastructure of the
			 House of Representatives.
					7.Arctic vessel
			 traffic risk assessments
			(a)In
			 generalPursuant to sections 4 and 5 of the Ports and Waterways
			 Safety Act of 1972 (33 U.S.C. 1223 and 1224), the Commandant of the Coast
			 Guard, in consultation with the appropriate Area Committee established under
			 section 311(j)(4) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(4)), shall prepare—
				(1)not later than 2
			 years after the date of the enactment of this Act, a vessel traffic risk
			 assessment for the Bering Strait, Alaska; and
				(2)not later than 3
			 years after the date of the enactment of this Act, a vessel traffic risk
			 assessment for the Arctic Ocean waters adjacent to Alaska’s North Slope.
				(b)ContentsA
			 vessel traffic risk assessment, prepared pursuant to subsection (a), shall
			 describe for the Bering Strait or the Arctic Ocean, as appropriate—
				(1)the amount and
			 character of present and estimated future shipping traffic in the region;
			 and
				(2)the current and
			 projected use and effectiveness in reducing risk of—
					(A)traffic
			 separation schemes and routing measures;
					(B)long-range vessel
			 tracking systems developed under section 70115 of title 46, United States
			 Code;
					(C)towing, response,
			 or escort tugs;
					(D)vessel traffic
			 services;
					(E)emergency towing
			 packages on vessels;
					(F)increased spill
			 response equipment including equipment appropriate for severe weather and sea
			 conditions;
					(G)the automatic
			 identification system developed under section 70114 of title 46, United States
			 Code;
					(H)particularly
			 sensitive sea areas, important ecological areas, areas to be avoided, and other
			 traffic exclusion zones;
					(I)aids to
			 navigation;
					(J)vessel response
			 plans, facility response plans, any other response plans that the Secretary
			 deems necessary; and
					(K)area contingency
			 plans and the effectiveness of the several response plans to support an area
			 contingency plans.
					(c)Recommendations
				(1)In
			 generalAn assessment, prepared pursuant to this section, may
			 include any appropriate recommendations to enhance the safety and security, or
			 lessen potential adverse environmental impacts, of marine shipping.
				(2)ConsultationPrior
			 to making any recommendation described in paragraph (1), the Commandant of the
			 Coast Guard, acting through the appropriate Area Committee established under
			 section 311(j)(4) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(4)), shall consult with affected Federal, State, and local government
			 agencies, representatives of the fishing industry, Alaska Natives from the
			 region, the conservation community, and the merchant shipping and oil
			 transportation industries.
				8.Central Bering
			 Sea harbor of refuge
			(a)Consultation
			 and determinationNot later than 1 year after the date of the
			 enactment of this Act, the Commandant of the Coast Guard shall consult with the
			 Secretary of the Army to determine the viability of and the improvements
			 necessary to make the harbor at St. George Island, Alaska, a fully functional
			 harbor of refuge throughout the year to enhance safety of life at sea and
			 protection from oil pollution in the Central Bering Sea.
			(b)Completion of
			 harborNot later than 3 years after the date of the enactment of
			 this Act, the Secretary of the Army shall complete the harbor at St. George
			 Island, Alaska, including the improvements determined under subsection (a) and
			 any engineering design needed for safe navigation.
			9.Report on
			 establishment of Arctic deep water port
			(a)Study
				(1)In
			 generalThe Commandant of the Coast Guard shall conduct a study
			 on the feasibility and potential of establishing a deep water sea port in the
			 Arctic to protect and advance strategic United States interests within the
			 evolving and ever more important Arctic region.
				(2)ScopeThe
			 study required under paragraph (1) shall address the following issues:
					(A)The capability
			 that such a port would provide.
					(B)Potential and
			 optimum locations for such a port.
					(C)Resources needed
			 to establish such a port.
					(D)The time frame
			 needed to establish such a port.
					(E)The
			 infrastructure required to support such a port.
					(F)Any other issues
			 the Secretary determines necessary to complete the study.
					(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 findings of the study conducted under subsection (a).
			10.Transfer of
			 funds for icebreaking servicesNotwithstanding any other provision of law,
			 the Director of the National Science Foundation shall transfer all amounts
			 provided pursuant to any Act for the procurement of polar icebreaking services
			 to the United States Coast Guard Appropriation Accounts, and such amounts shall
			 remain available until expended for operating expenses, renovation, and
			 improvement.
		11.Authorization
			 of appropriations
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 of Homeland Security—
				(1)$40,000,000 in
			 fiscal year 2011 for the design of a new polar class icebreaker;
				(2)$800,000,000 for
			 each of fiscal years 2011 and 2012 for the construction of 2 polar capable
			 icebreakers;
				(3)$5,000,000 for
			 each of fiscal years 2011 through 2015 for seasonal operations in the
			 Arctic;
				(4)$10,000,000 for
			 each of fiscal years 2012 through 2015 to carry out any agreements referred to
			 in section 5;
				(5)$4,000,000, to
			 remain available until expended, for a vessel traffic risk assessments to be
			 conducted pursuant to section 7; and
				(6)$100,000,000 in
			 each of the fiscal years 2011 through 2013 for the construction of forward
			 operating bases, including aircraft hangar, bunk and mess facilities in Barrow,
			 Nome, and Saint Paul Island, Alaska.
				(b)Hydrographic
			 servicesSection 306 of the Hydrographic Services Improvement Act
			 of 1998 (33 U.S.C. 892d) is amended by adding at the end the following new
			 paragraphs:
				
					(7)To acquire
				hydrographic data, provide hydrographic services, and conduct coastal change
				analyses necessary to ensure safe navigation, and to improve the management of
				coastal change in the Arctic, $10,000,000 for each of fiscal years 2011 and
				2012.
					(8)To acquire
				hydrographic data and provide hydrographic services in the Arctic necessary to
				delineate the United States extended continental shelf, $5,000,000 for each of
				fiscal years 2011 and
				2012.
					.
			
